By the Court.
It does not appear that there was any error of law in the judgment of the court below. That judgment may have been founded on an inference of fact (which the letter of the defendant’s agent, taken in connection with the circumstances of the case, would justify) that the defendants had admitted their liability to some extent. And the parties agreed, in the case stated, upon the sum for which judgment should be rendered, if the plaintiff could recover at all.

Judgment for the plaintiff affirmed,*